Back to Form 8-K/A PRO FORMA DATA The accompanying unaudited pro forma condensed combined financial statements present the pro forma combined financial position and results of operations of the combined company based upon the historical statements of TF Financial Corporation (“TF”) and Roebling Financial Corp., Inc. (“Roebling”), after giving effect to the merger and adjustments described in the accompanying footnotes. The acquisition by TF of Roebling has been accounted for under the acquisition method of accounting under U.S. Generally Accepted Accounting Principles (“GAAP”). Under this method, Roebling's assets and liabilities as of the date of the acquisition have been recorded at their respective fair values and added to those of TF. Any excess of the purchase price for Roebling and the fair value of the identifiable net assets acquired would be recorded as goodwill. However, it is anticipated that the purchase price for Roebling will be less than the fair value of the net assets acquired, in which case such excess will be recorded as a bargain purchase gain in earnings as of the acquisition date. The financial statements of TF issued after the acquisition will reflect the results attributable to the acquired operations of Roebling since July 2, 2013, the date of completion of the acquisition. The merger has been effected by the issuance of shares of TF common stock and cash to Roebling shareholders. The unaudited pro forma combined financial information provides that each share of Roebling common stock was exchanged for either 0.364 shares of TF common stock or $8.60 in cash.All shareholder elections were subject to allocation and proration procedures set forth in the merger agreement which are intended to ensure that, in the aggregate, the total cash consideration will be $7,252,066. The shares of TF common stock issued illustrated in this pro forma were assumed to be recorded at $25.00 per share, the closing sale price of TF common stock on July 2, 2013.Former Roebling security holders own approximately 9.7% of the voting stock of the combined company after the merger. The following unaudited pro forma combined consolidated balance sheet as of March 31, 2013 and unaudited pro forma combined consolidated statements of operations for the three months ended March 31, 2013 and the year ended December 31, 2012 combine the historical financial statements of TF and Roebling. The unaudited pro forma financial statements give effect to the merger as if it occurred on March 31, 2013 with respect to the balance sheet, and on January 1, 2013 and January 1, 2012 with respect to the statements of operations for the three months ended March 31, 2013 and the year ended December 31, 2012, respectively. The unaudited pro forma financial statements were prepared with TF treated as the acquirer and Roebling as the acquiree under the acquisition method of accounting. Accordingly, the consideration paid by TF to complete the merger will be allocated to Roeblings’s assets and liabilities based upon their fair values as of the date of completion of the merger. The recorded fair value adjustments made to the acquired assets and liabilities of Roebling are considered preliminary at this time and are subject to change as TF finalizes the fair value determinations. There can be no assurance that the final determination will not result in material changes from the amounts presented in these pro forma financial statements. Certain reclassification adjustments to pro forma financial statements were made to the pro forma financial statements to conform to TF’s financial statement presentation. TF anticipates that the merger with Roebling will provide the combined company with financial benefits that include reduced operating expenses. The pro forma information, while helpful in illustrating the financial characteristics of the combined company under one set of assumptions, does not reflect the benefits of expected cost savings or opportunities to earn additional revenue and, accordingly, does not attempt to predict or suggest future results. It also does not necessarily reflect what the historical results of the combined company would have been had our companies been combined during these periods. The unaudited pro forma combined consolidated financial information has been derived from and should be read in conjunction with the historical consolidated financial statements and the related notes of TF and Roebling which are incorporated in this document by reference. The unaudited pro forma stockholders’ equity and net income are qualified by the statements set forth under this caption and should not be considered indicative of the market value of TF common stock or the actual or future results of operations of TF for any period. Actual results may be materially different than the pro forma information presented. TF Financial Corporation Pro Forma Acquisition Accounting Adjustments (in thousands) Purchase Price Notes: Fair value of TF Shares issued (306,783 shares at $25.00 per share) Cash consideration Total Purchase Price $ Roebling net assets acquired as of March 31, 2013 $ Estimated adjustments to reflect fair value Investment securitiesheld to maturity 3 Interest rate adjustment on loans General credit adjustment on loans ) ASC 310-30 accretable loan discount ) ASC 310-30 non-accretable loan discount ) Eliminate Roebling allowance for loan losses Loan servicing rights Core deposit intangible Owned premises ) Leased premises 33 Borrowings ) Time deposits ) Total adjustments (4 ) Deferred taxes on purchase accounting adjustments (34%) (1 ) Total net fair valueadjustments (3
